Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess et al. (US20160145790).
Regarding claims 1, 16, Burgess et al. teaches a laundry appliance (see abstract), comprising: a cabinet 12 defining an aperture 16 in a front surface thereof; a drum 20 disposed within the cabinet 12, wherein the drum 20 defines an access opening 26 that aligns with the aperture 16; a door 32 coupled to the cabinet 12 and operable between closed and opened positions relative to the aperture 16; a bellows 36 extending along a perimeter of the aperture 16 and proximate the access opening 26; and a deflector 150 coupled to the cabinet 12 proximate the aperture 16, extending along at least a portion of the perimeter of the aperture 16, wherein the deflector 150 extends into an interior of the drum 20 over the bellows 36 and wherein the deflector 150 includes a bottom and side portions extending therefrom, and wherein the bottom is coupled to 
Regarding claim 2, Burgess et al. teaches the limitations of claim 1. Burgess et al. also teaches in paragraph [0037] that the deflector 150 may have any suitable circumferential extension (reads on extending along the entire perimeter of the aperture). 
Regarding claim 5, Burgess et al. teaches the limitations of claim 1. Burgess et al. also teaches in figure 1 that exterior and interior surfaces of the door 32 are substantially planar.
Regarding claim 6, Burgess et al. teaches the limitations of claim 1. Burgess et al. also teaches in figure 1 that the aperture 16, the access opening 26 and an interior edge of the deflector 150 are all defined on different first, second and third planes respectively.
Regarding claim 7, Burgess et al. teaches the limitations of claim 1. Burgess et al. also teaches in figure 1 and paragraph [0020] a spray nozzle 80 coupled to the deflector 150 for providing fluid to the drum 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US20160145790) as applied to claims 1, 2 and 16. 
Regarding claims 3-4, Burgess et al. teaches the limitations of claims 1 and 2. Burgess et al. does not explicitly teach the different depths of the deflector. However, Burgess et al. teaches in paragraphs [0037]-[0038] that the deflector is configured so as to guide laundry items and may have any suitable depth. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the depths and configuration of the deflector may be altered as needed so as to optimize the guidance of laundry per the desired application. Furthermore it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, Burgess et al. teaches the limitations of claim 16. Burgess et al. also teaches in figures 1, 5-6 that each of the side portions includes an inward extension extending towards .

Claims 8-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US20160145790).
Regarding claims 8-11, Burgess et al. teaches a laundry appliance (see abstract), comprising: a cabinet 12 defining an aperture 16 in a front surface thereof; a door 32 disposed within the cabinet 12; a drum 20 disposed within the cabinet 12, wherein the drum 20 defines an access opening 26 that aligns with the aperture 16; a bellows 36 coupled to the cabinet 12 proximate the aperture 16; a deflector 150 coupled to the cabinet 12 proximate the aperture 16, extending along at least a portion of the perimeter of the aperture 16, wherein the deflector 150 extends into an interior of the drum 20 over the bellows 36 and wherein the deflector 150 includes a bottom and side portions extending therefrom, and wherein the bottom is coupled to the cabinet 12 proximate a lower portion of the aperture 16 and the side portions include respective sloping side edges (reads on claim 9) and are coupled to the cabinet proximate respective sides of the aperture 16 (see figures 1, 3-6 and paragraphs [0011]-[0014], [0032]-[0033]). Burgess et al. also teaches in paragraph [0037] that the deflector 150 may have any suitable circumferential extension (reads on the deflector 150 extending along the entire perimeter of the aperture 16 (reads on claim 11) so as to have a top coupled proximate an upper portion of the opening 26 and a bottom coupled to a bottom portion of the opening 26). Burgess et al. does not explicitly teach the different depths of the deflector. However, Burgess et al. teaches in paragraphs [0037]-[0038] that the deflector is configured so as to guide laundry items and may have any suitable depth. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the depths and configuration of the 
Regarding claim 12, Burgess et al. teaches the limitations of claim 8. Burgess et al. also teaches in figure 1 that exterior and interior surfaces of the door 32 are substantially planar.
Regarding claim 15, Burgess et al. teaches the limitations of claim 8. Burgess et al. also teaches in figure 1 that a lower extension of the deflector 150 extends at an oblique-orientation toward a lower portion of the drum 20.

Claims 13-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US20160145790) as applied to claims 12 and 16 and further in view of McNally et al. (US4510776).
Regarding claims 13-14, 18-20, Burgess et al. teaches the limitations of claims 12 and 16. Burgess et al. teaches in paragraph [0014] that the door 32 may comprise a glass panel. Burgess et al. does not teach that the door is a sliding door. McNally et al. teaches a laundry appliance (see abstract) with a sliding door 16 wherein the cabinet defines a chamber (see area behind the door 16 in figure 3) proximate the aperture 26 for receiving the door 16 when in an opened position, wherein the door 16 is slidably engaged with the cabinet and configured to slide into the chamber in an opened position and over the aperture 26 in a closed position, thereby allowing for a non-removable door configuration (see figures 1-3, column 1, lines 58-60, column 3, lines 1-11). Since both Burgess et al. and McNally et al. teach laundry apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the door in the system by Burgess et al. may be configured to slide into and out of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.